UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 07-7363



RONNIE M. BELK,

                  Plaintiff - Appellant,

          v.


OFFICER DICKERHOFF,

                  Defendant - Appellee,

          and


SUPERINTENDENT SORRELL SAUNDERS; ASSISTANT SUPERINTENDENT RANDY
TURNER; SERGEANT MCNEIL,

                  Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (5:06-ct-03071-H)


Submitted:   March 20, 2008                   Decided:   April 17, 2008


Before GREGORY and SHEDD, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ronnie M. Belk, Appellant Pro Se.   James Philip Allen, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

          Ronnie   M.   Belk   appeals   the   district   court’s    orders

denying relief on his 42 U.S.C. § 1983 (2000) complaint.            We have

reviewed the record and find no reversible error.         Accordingly, we

affirm for the reasons stated by the district court.                Belk v.

Dickerhoff, No. 5:06-ct-03071-H (E.D.N.C. Oct. 19, 2006; Aug. 14,

2007).   We grant Belk’s motion to proceed in forma pauperis and

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                AFFIRMED




                                 - 3 -